Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

As per the instant Application having Application number 16/575,475, the examiner acknowledges the applicant's submission of the after final amendment filed on 12/27/2021.  Claims 3, 14, 23-25 have been amended, claims 1-2 and 12-13 have been canceled and claims 26-29 have been added. Claims 3-11 and 14-29 are pending. 

REASONS FOR ALLOWANCE
	Per the instant office action, claims 3-11 and 14-29 are considered as allowable subject matter. 
	The reasons for allowance of independent claims 3, 14 and 23 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 12/27/2021 the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole. In particular, the prior art of record does not recite or render obvious the weight value being determined as recited in claims 3, 14 and 23.
Independent claims 14 and 23 are allowed for the reasons indicated above with respect to claim 3.
	Dependent claims 4-11, 15-22 and 24-29 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



January 6, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135